Order entered February 4, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00818-CV

                     IN RE DEBRA BLACKWELL, Relator


          Original Proceeding from the 219th Judicial District Court
                            Collin County, Texas
                    Trial Court Cause No. 219-50066-2018

                                      ORDER

      We previously abated this case because the parties stated that they had

entered into a mediated settlement agreement and requested that this original

proceeding be stayed in order for the trial judge to sign an agreed final order in the

underlying proceeding. After we abated this case, relator filed an unopposed

motion stating the parties had agreed to the dismissal of this original proceeding.

      On the Court’s own motion, we REINSTATE this original proceeding.



                                              /s/   LESLIE OSBORNE
                                                    JUSTICE